
	

114 S2416 IS: VERIFI Act
U.S. Senate
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2416
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2015
			Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act to require the use of electronic visit
			 verification systems for home health services under the Medicare program
			 and personal care services and home health care services under the
			 Medicaid program.
	
	
		1.Short title
 This Act may be cited as the Verifying Electronically the Receipt of In-Home Care For Individuals Act or the VERIFI Act.
		2.Requirement that Medicare home health agencies have in place an electronic visit verification
			 system
 (a)Condition of participationSection 1891(a) of the Social Security Act (42 U.S.C. 1395bbb(a)) is amended by adding at the end the following new paragraph:
				
 (7)(A)In the case of home health services furnished on or after January 1, 2018, the agency has in place an electronic visit verification system that meets standards established by the Secretary.
 (B)In this paragraph, the term electronic visit verification system means a system under which visits conducted as part of home health services furnished by a home health agency are electronically verified by the agency with respect to—
 (i)the type of service performed; (ii)the individual receiving the service;
 (iii)the date of the service; (iv)the location of the service is furnished;
 (v)the individual furnishing the service; and (vi)the time the service begins and ends.
 (C)By not later than July 1, 2017, the Secretary shall establish standards for electronic visit verification systems. In establishing such standards, the Secretary shall consult with home health agencies to ensure that such standards—
 (i)are minimally burdensome; (ii)take into account existing best practices and electronic visit verification systems in use; and
 (iii)require that the systems are conducted in accordance with the requirements of HIPAA privacy and security law (as defined in section 3009 of the Public Health Service Act)..
			(b)Rules of construction
 (1)No employer-employee relationship establishedNothing in the amendment made by this section may be construed as establishing an employer-employee relationship between the home health agency and the individuals who, under a contract with such an agency, furnish such services for purposes of part 552 of title 29, Code of Federal Regulations (or any successor regulations).
 (2)No particular or uniform electronic visit verification system requiredNothing in the amendment made by this section shall be construed to require the use of a particular or uniform electronic visit verification system (as defined in paragraph (7)(B) of section 1891(a) of the Social Security Act (42 U.S.C. 1395bbb(a)), as added by subsection (a)) by all agencies that furnish home health services under title XVIII of such Act.
 (3)No limits on provision of careNothing in the amendment made by this section may be construed to limit, with respect to home health services furnished under title XVIII of the Social Security Act, provider selection, constrain beneficiaries’ selection of a caregiver, or impede the manner in which care is furnished.
				3.Electronic visit verification system required for personal care services and home health care
			 services under Medicaid
 (a)In generalSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by inserting after subsection (k) the following new subsection:
				
 (l)(1)Subject to paragraph (3), with respect to any amount expended for medical assistance for personal care services or home health care services provided under a State plan under this title (or under a waiver of the plan) furnished in a calendar quarter beginning on or after January 1, 2019, unless a State requires the use of an electronic visit verification system for both personal care services and home health care services furnished in such quarter under the plan or such waiver, the Federal medical assistance percentage shall be reduced—
 (A)for calendar quarters in 2019 and 2020, by .25 percentage points; (B)for calendar quarters in 2021, by .5 percentage points;
 (C)for calendar quarters in 2022, by .75 percentage points; and (D)for calendar quarters in 2023 and each year thereafter, by 1 percentage point.
 (2)Subject to paragraph (3), in implementing the requirement for the use of an electronic visit verification system under paragraph (1), a State shall consult with agencies and entities that provide personal care services, home health care services, or both under the State plan (or under a waiver of the plan) to ensure that such system—
 (A)is minimally burdensome; (B)takes into account existing best practices and electronic visit verification systems in use in the State; and
 (C)is conducted in accordance with the requirements of HIPAA privacy and security law (as defined in section 3009 of the Public Health Service Act).
 (3)Paragraphs (1) and (2) shall not apply in the case of a State that, as of the date of the enactment of this subsection, requires the use of any system for the electronic verification of visits conducted as part of both personal care services or home health care services.
 (4)In this subsection: (A)The term electronic visit verification system means, with respect to personal care services or home health care services, a system under which visits conducted as part of such services are electronically verified with respect to—
 (i)the type of service performed; (ii)the individual receiving the service;
 (iii)the date of the service; (iv)the location of service delivery;
 (v)the individual providing the service; and (vi)the time the service begins and ends.
 (B)The term home health care services means services described in section 1905(a)(7) provided under a State plan under this title (or under a waiver of the plan).
 (C)The term personal care services means personal care services provided under a State plan under this title (or under a waiver of the plan), including services provided under section 1905(a)(24), 1915(c), 1915(i), 1915(j), or 1915(k) or under a waiver under section 1115..
			(b)Rules of construction
 (1)No employer-employee relationship establishedNothing in the amendment made by this section may be construed as establishing an employer-employee relationship between the agency or entity that provides for personal care services or home health care services and the individuals who, under a contract with such an agency or entity, furnish such services for purposes of part 552 of title 29, Code of Federal Regulations (or any successor regulations).
 (2)No particular or uniform electronic visit verification system requiredNothing in the amendment made by this section shall be construed to require the use of a particular or uniform electronic visit verification system (as defined in subsection (l)(4) of section 1903 of the Social Security Act (42 U.S.C. 1396b), as inserted by subsection (a)) by all agencies or entities that provide personal care services or home health care services under a State plan under title XIX of the Social Security Act (or under a waiver of the plan).
 (3)No limits on provision of careNothing in the amendment made by this section may be construed to limit, with respect to personal care services or home health care services provided under a State plan under title XIX of the Social Security Act (or under a waiver of the plan), provider selection, constrain beneficiaries’ selection of a caregiver, or impede the manner in which care is delivered.
				
